DETAILED ACTION

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed method for desalting crude oil, as amended, is considered to distinguish over the prior art. The prior art does not disclose or suggest the claimed technique of removing iron particles and water-insoluble iron salts as encompassed by the claims, entailing introducing an iron reducing agent from among the claimed species into a desalter vessel with a crude oil/water emulsion and concentrating the iron impurities in the rag layer by removing an oil film from oil-wetted iron particles.
Barroeta et al (US 2014/0251874) and Chakka et al (US 2012/0181218) are considered to be the closest prior art references.
As detailed in the previous office actions, Barroeta discloses a desalting process entailing steps for confirming a position and thickness of a rag layer formed and removing the rag layer (see [0004]; [0013]; [0021]). Barroeta, however, does not disclose use of an iron reducing agent as a part of the desalting process.
Chakka discloses using a desalter to remove metals, including iron, from crude oil (see [0013]; [0028]). An additive is injected into the desalter unit and causes metallic impurities to concentrate in the rag layer (see [0037]; [0104] & Table 1, which specifically discloses concentration of iron in the rag layer). The presence of iron in the rag layer is evidence that non-water soluble iron is present and removed with the rag layer, given that asphaltenes, which are known to contain iron, are present in the rag layer and that water-soluble iron salts are removed in the aqueous layer (see [0014]).
Barroeta and Chakka do not disclose the specific iron-reducing agents encompassed by the claimed Markush group, nor do the references disclose that the technique by which the iron impurities 
Reference is drawn to Nguyen et al (US 2011/0172473), which is directed to additives to enhance metal removal in desalting processes. Nguyen discloses a specific additive comprising crosslinked alkoxylated polyols (see [0066]). However, the additive functions to remove iron from the oil phase to the water phase (see [0067]) and therefore is insufficient to teach the claimed technique.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Renee Robinson/Primary Examiner, Art Unit 1772